DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rory D. Rankin (Reg. No. 47,884) on 06/15/2021.
The application has been amended as follows: 
Please amend claims 7, 10 and 16 as shown below.
In the Claims:
7. (Currently Amended) The circuit as recited in claim 2, wherein the circuit further comprises a first transistor, wherein:
the first amplifier is further configured to: 
receive the target voltage on a negative input; and 
receive the target voltage on a positive input; and 
the first transistor is configured to: 
receive an output of the first amplifier on a gate terminal; 
receive the calibration current from the current source on a source terminal; and 


10. (Currently Amended) The method as recited in claim 9, further comprising: 
generating, by a first amplifier, a calibration current by providing the target voltage across the configurable calibration resistor; and 
generating, by a current source, the given voltage by conveying, through [[a]] the reference resistor, a reference current that is based on the calibration current.

16. (Currently Amended) The apparatus as recited in claim 15, wherein the given receiver further comprises a first amplifier and a current source, wherein: 
the first amplifier is configured to generate a calibration current by providing the target voltage across the configurable calibration resistor; and 
the current source is configured to generate the given voltage by conveying, through [[a]] the reference resistor, a reference current that is based on the calibration current.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677.  The examiner can normally be reached on Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK O NEILL/           Primary Examiner, Art Unit 2842